NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              TIMOTHY GENE BAUMGARDNER, Appellant.

                             No. 1 CA-CR 16-0402
                                FILED 12-29-16


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201400431
               The Honorable Lee Frank Jantzen, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph Maziarz
Counsel for Appellee

Mohave County Legal Defender’s Office, Kingman
By Eric Devany
Counsel for Appellant
                        STATE v. BAUMGARDNER
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Jon W. Thompson joined.


M c M U R D I E, Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel has filed a brief in
compliance with Anders, 386 U.S. 738 stating he has reviewed the record
and found no arguable questions of law to raise on appeal. As a result,
counsel has filed an opening brief asking this court to conduct an Anders
review of the record. Defendant has been afforded an opportunity to file a
supplemental brief in propia persona, but has not done so.

             FACTS AND PROCEDURAL BACKGROUND

¶2           On February 12, 2014 Mohave County Sheriff’s Department
patrol sergeant Brandon Lawrence received a phone call from the owner of
Music Mountain Ranch reporting that someone was stealing his water pipe.
Sergeant Lawrence proceeded to Music Mountain Ranch and made contact
with Defendant. Sergeant Lawrence asked Defendant what he was doing
and Defendant stated he was picking up water pipe.

¶3             Defendant was charged with three counts of trafficking in
stolen property, a class two felony; criminal damage, a class five felony;
theft, a class one misdemeanor; and possession of marijuana, a class six
felony. He pled not guilty, was appointed counsel, and the case went to
trial. The State presented its case after which Defendant moved for a
directed verdict pursuant to Arizona Rule of Criminal Procedure 20. The
superior court denied the motion.

¶4           Defendant testified on his own behalf, and admitted to taking
pipe from Music Mountain Ranch on three separate occasions. Defendant
brought pipe to SA Recycling on January 10, 2014, January 13, 2014, and
February 7, 2014, receiving a total of $293. The jury convicted Defendant of




                                      2
                       STATE v. BAUMGARDNER
                          Decision of the Court

theft, a class one misdemeanor, and two counts of trafficking in stolen
property in the second degree, a class three felony. 1

¶5            The superior court suspended the imposition of sentence and
placed Defendant on four years probation. The court imposed a 90 day in
jail term as a condition of probation with one day of presentence
incarceration credit. Defendant timely filed a notice of appeal. We have
jurisdiction pursuant to Article 6, Section 9, of the Arizona Constitution,
and Arizona Revised Statutes (“A.R.S.”) sections 12-120.21(A)(1), 13-4031,
and 13-4033(A)(1).2

¶6             We have read and reviewed counsel’s Anders brief and we
have searched the entire record for fundamental error. See Leon, 104 Ariz. at
300. We find none. The record reveals that Defendant was represented by
counsel at all stages of the proceedings and all proceedings were conducted
in compliance with the Arizona Rules of Criminal Procedure. A jury was
selected and we find no improprieties in the selection or empaneling. The
jury was properly instructed, and the final instruction correctly stated the
law and covered all relevant areas to ensure that the jury had the
information necessary to reach a legally correct decision. See State ex rel.
Thomas v. Granville, 211 Ariz. 468, 471, ¶ 8 (2005). Finally, Defendant’s
sentence was within the statutory limits. See Leon, 104 Ariz. at 300.

¶7           Therefore, counsel’s obligation to represent Defendant has
ended. Counsel must only inform Defendant as to the status of the appeal
and future options. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984).




1      Prior to trial, the State moved to dismiss with prejudice the count of
criminal damage and possession of marijuana. Defendant was found not
guilty on the third count of trafficking in stolen property that was alleged
to have occurred on February 7, 2014.

2     Absent material revisions after the relevant date, we cite to the
current version of the statute.


                                     3
                     STATE v. BAUMGARDNER
                        Decision of the Court

                            CONCLUSION

¶8           Accordingly,   we    affirm     Defendant’s   convictions   and
sentences.




                        AMY M. WOOD • Clerk of the Court
                        FILED:    JT


                                     4